                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAMONA DIXON, et al.                                           CIVIL ACTION

           v.                                                   NO. 18-2838

 ERIC WASHINGTON, et al.


                                 ORDER RE: OUTSTANDING MOTIONS

         AND NOW, this 7th day of August, 2019, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Second Amended Complaint (ECF 21), Plaintiffs’ Response and

Supplemental Response thereto (ECF 22 & 26), Defendants’ Reply thereto (ECF 30), for the

reasons discussed at oral argument, and upon further consideration of Plaintiffs’ Motion for

Leave to File a Third Amended Complaint (ECF 28) and Defendants’ Response thereto (ECF

31), and as laid out in the accompanying Memorandum, it is HEREBY ORDERED:

         1. Defendants’ Motion to Dismiss is GRANTED. Plaintiffs’ Second Amended

                Complaint is dismissed, and the Clerk of Court is directed to close this case.

         2. Plaintiffs’ Motion for Leave to File a Third Amended Complaint is DENIED.



                                                                        BY THE COURT:

                                                                        /s/ Michael M. Baylson

                                                                        ________________________
                                                                        Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-2838 Dixon v. Washington\18cv2838 MTD SAC Order.docx
